Per curiam.
This matter is before the Court on the report and recommendation of the special master, Steven A. Hathorn, recommending that the Court accept the petition for voluntary surrender of license filed by Michael René Berlon (State Bar No. 054822), which was filed after the filing of a formal complaint. The State Bar recommended that the special master accept the voluntary surrender.
The special master found that Berlon, who was admitted to the Bar in 1992, agreed in June 2010 to represent a client in a medical malpractice matter arising from the death of her husband. Although Berlon was concerned that the statute of limitations had expired, he did not inform the client of his concern. Instead he told her he believed there was sufficient time in which to file an action and falsely led her to believe that he was actively working on the case by sending a demand letter, contacting expert witnesses, and preparing to file an action. Berlon did not accurately advise the client of the status of her case through early 2012 and never filed an action on her behalf. Additionally, Berlon’s responses to the grievance filed with the State Bar contained factual misrepresentations. The special master concluded that, by these actions, Berlon violated Rules 1.2, 1.3, 1.4, 8.1 (a), 8.4 (a) (4), and 9.3 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The maximum sanction for a violation of Rules 1.2, 1.3, 8.1, and 8.4 (a) (4) is disbarment, and the maximum *362sanction for a violation of Rules 1.4 and 9.3 is a public reprimand. The special master noted that Berlon had one prior disciplinary sanction. See In the Matter of Berlon, 293 Ga. 78 (743 SE2d 427) (2013) (imposing Review Panel reprimand).
Decided June 16, 2014.
Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the record and agree to accept Berlon’s petition for voluntary surrender of his license, which is tantamount to disbarment, Bar Rule 4-110 (f). Accordingly, it is hereby ordered that the name of Michael René Berlon be removed from the rolls of persons authorized to practice law in the State of Georgia. Berlon is reminded of his duties pursuant to Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.